DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/02/2020 has been entered.
 
Response to Arguments

Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of new ground of rejection.
Applicant argues Dury, in combination of other cited references, fails to describe, teach or suggest “analyzing digital video identify characteristics of a user portrayed in the digital video and to identify an object portrayed in the digital video”, and “utilizing a context-based digital content machine learning model to select a subset of digital content from a repository of digital content based on the identified characteristic of the user and the identified object portrayed in the digital video, wherein the context-based digital content machine learning model comprises a machine learning model trained to select digital content based on user responses to proposed digital content, training user contexts comprising training user characteristics and training objects portrayed in training digital videos, and ground truth responses” as recited in claims because Dury, in combination with the other cited references, fails to describe, teach or suggest “analyzing digital video to identify characteristics of a user portrayed in the digital video and the identify an object portrayed in the digital video” since Dury merely describes an example in which a broadcaster spills his drink on his keyboard or falls out of his chair that cause the broadcaster to feel a particular emotion; therefore, the system of Dury detect the emotion of the user portrayed in the image rather than an object portrayed in the image….(pages 13-22). 
Although Examiner does not agree with Applicant’s arguments, Examiner relies on Hildreth (US 20090133051) for the teaching of analyzing a digital video to identify an object portrayed in the digital video” (analyzing captured image/video to identify object such as remote control device or a dog portrayed/captured in digital video – see include, but not limited to, paragraphs 0078, 0122-0124, 0132, 0168, 0203) to provide a clear support that the teaching of analyzing capture video to identify object and customizing content based on identified object is well-known in the art. (see also, for example, US 20190075359: paragraphs 0052, 0065, 0067; US 20170264920: paragraphs 0079-0080; US 20160021412: paragraphs 0069, 0089, 0101; US 20130173765: paragraph 0134). 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the rejections are based on the combination of the references and Dury is not relied on for the teaching of using machine learning model. Instead, the learning machine model is relied on other references as discussed below.
For the reasons given above, rejections of claims 1-20 are discussed below.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dury et al. (US 20170006322) in view of Hildreth (US 20090133051) and further in view of Rastrow et al. (US 10339925).

Regarding claim 1, Dury discloses a digital medium environment for collecting live user context data, a computer-implemented method for personalyzing digital content in real time, comprising: 
collecting a stream of digital media comprising a digital video portraying a user while the user accesses one or more websites via a client device (collecting a stream of digital media of participant or video comprising a digital video describing/portraying a user expression/interaction such as cheering, booing, facial expression, gesturing, etc. during the time the participant accesses one or more websites on screen/browsers via a participant device - see include, but are not limited to, figures 3d, 6a-6b, 18, 20A-20D,22,  24A-24B, 26B, 31, paragraphs  0080, 0090, 0124-0125, 0155, 0164, 0182, 0228, 0290) ; 
generate personalized digital content to provide for display to the user within the one or more websites based on digital video portraying the user while the user accesses the one or more websites by:
analyzing the digital video to identify characteristics of the user portrayed in the digital video (generate digital content for display to user within one or more websites on screen based on digital data capturing a user expression, interactions, etc. while the user accesses the one or more websites on screen by: analyzing the digital content to identify characteristics of user descripted/portrayed in digital video based on facial expression, gestured, etc. to determine what group user belongs to, whether the user is excited/fan of particular team, whether the user is focusing/interesting in particular content, etc. – see include, but are not limited to, paragraphs 0057, 0059, 0066, 0080, 0094, 0108, 0117, 0124-0125, 0152, 0155, 0157, 0164, 0168, 0181-0182);
utilizing a context-based digital content information to select a subset of digital content from a repository of digital content based on the identified characteristics of the user portrayed in the digital video, wherein the video-based digital content information comprises component to select digital content based on user responses to proposed digital content, training user contexts comprising training user characteristics portraying in training digital videos (utilizing a context-based digital content information/profile to select a subset of digital content from a repository of digital data based on the identified characteristics of user such as user information, reactions, eye tracking, etc. captured in the digital video for updating/customizing digital content on the interface based on user responses/reactions/selection to proposed content on the screen – see include, but are not limited to, figures 3d, 6a-6b, 18, 20A-20D,22,  24A-24B, 26B, 31, paragraphs  0080, 0090, 0124-0125, 0155, 0164, 0182, 0228, 0290); and
while the user accesses the one or more websites:
modifying the one more websites to include a subset of digital content; and providing the modified one or more websites for display video the client device (while the user accesses one or more websites on the screen with user interfaces comprises plurality of interactive items, modifying the website(s) to include subset of digital content/items associated with user’s selections/reactions and displayed the modified/updated website with items associated with user selections/reactions on the screen - see include, but are not limited to, figures 3d, 6a-6b, 18, 20A-20D,22,  24A-24B, 26B, 31, paragraphs  0080, 0090, 0124-0125, 0155, 0164, 0182, 0228, 0290 and also discussion in “response to arguments” in the previous final rejection).
 Dury does not explicitly discloses analyzing digital content to identify an object portrayed in the digital video; training and utilizing using content machine learning model, and ground truth responses.
Hildreth discloses method for personalizing digital in real time comprising:
generate personalized digital content to provide for display to user based on digital video portraying the user while the user accesses content source/web browser: (generate customized digital content to provide for display to user based on image of user and/or object while the user access the content source on browser/screen – see include, but not limited to, figures 9-17, 19, paragraphs 0103, 0108, 0122-0124) by:
analyzing the digital video to identify characteristic of the user portrayed in the digital video and to identify an object portrayed in the digital video (analyzing the captured images to identify characteristics/attributes related to skin, face, age, etc. of user captured in the image and identify an object such as a remote control, a dog, etc. captured in the images – see include, but not limited to, figures 9-17, paragraphs 0007-0012, 0071-0074, 0088, 0090, 0091, 0122-0124, 0159, 0168);
utilizing a context-based digital content machine learning model to select a subset of digital content from a repository of digital content based on the identified characteristic of user and the identified object portrayed in the digital video, wherein the context-based digital content machine learning model comprises a machine learning model trained to select digital content based on user responses to proposed digital content, training user context comprising training user characteristics and training objects portrayed in training digital videos (using machine learning model/template to select subset of digital content/guide data based on comparing attributes regarding age, skin, face, etc. of template/model/preferences with attributes regarding age, skin, face, etc. and attributes (e.g., position, shape, infrared signal, distance, etc.) of object such as remote control, a dog, etc.) captured in the image; and using the machine learning model/template to custom content displayed based on characteristics of user and characteristics of object (e.g., a remote control, dog) identified in the captured images - – see include, but not limited to, figures 9-17, paragraphs 0007-0012, 0071-0074, 0088, 0090, 0091, 0122-0125, 0128-0130, 0136-0141, 0149-0150, 0159, 0166-0169); and
while the user accesses the web browser/content source:
modifying the one or more screens/browser to include the subset of digital content and providing the modified one or more browser/page/screen for display via the client device (while the user accesses a web browser/content display interface, modifying/updating the digital content based on attributes of user(s) and object such as user age, gender, etc. and attributes of object such as position of remote control, hand gesture, a dog, etc. identified to captured images to display all content or filter/block digital content that is not suitable for the identified user and/or object– see include, but not limited to, figures 9-17, paragraphs 0006-0009, 0103-0104, 0108, 0111-0112, 0124, 0126, 0180,0188).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dury with the teachings including identify object portrayed in digital video and using machine learning model trained to select digital content in order to yield predictable result of selecting desired content without human intervention or automatically restrict or grant user access to content based on the determined identify and/or age (see for example, paragraphs 0017, 0038, 0041).

Rastrow discloses utilizing the context-based digital content machine learning model to select content, and ground truth responses (utilizing the machine learning model to select content based on contextual information and ground truth responses- col. 4, lines 24-26, col. 6, lines 31-37, col. 19, lines 20-42, col. 21, line 48-col. 22, line 40) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dury in view of Hildreth with the teachings of training comprises ground truth responses as taught by Rastrow in order to yield predictable result of improving accuracy of a training/retraining set’s classification (col. 22, lines 32-36).

Regarding claim 2, Dury in view of Hildreth and Rastrow discloses the method of claim 1, wherein the context-based digital content machine learning model comprises a reinforcement learning model trained to increase a machine learning training reward in providing digital content in response to the training user contexts (Dury discloses the context-based digital content comprises training/analyzing of interactions to increase reward in providing digital content in response to the training user context – see Dury: include, but are not limited to, figures 16-18, paragraphs 0072-0074, 0174, 0179-0181, 0183, 0237, 0261-0267, 0237; Rastrow discloses machine learning model comprises a reinforcement learning model content as discussed in the rejection of claim 1 and col. 4, lines 24-26, col. 6, lines 31-37, col. 19, lines 20-42, col. 21, line 48-col. 22, line 40; Hildreth: paragraphs 0096-0097,0099-100, 0150, 0164-0169).  

Regarding claim 3, Dury in view of Hildreth and Rastrow discloses the method of claim 1, wherein the context-based digital content machine learning model comprises a neural network trained based on the training user contexts and the ground truth responses (see include, but are not limited to, Rastrow: col. 19, lines 20-52, col. 22, lines 3-40; Hildreth: paragraphs 0096-0097, 0099-100, 0150, 0164-0169).  
Page 2 of 19
Regarding claim 4, Dury in view of Hildreth and Rastrow discloses the method of claim 1, wherein the context-based digital content machine learning model comprises a scene compatibility manager that selects that subset of digital content from the repository of the digital content based on a scene compatibility score between a scene portrayed in the digital video and the repository of digital content (scene or portion or location in video/game that participant is interested/excited, etc. based on selection/expression – see include, but are not limited to, Dury: paragraphs 0071, 0151, 0168, 0175, 0181, 0182, 0192, 0204-0205, 0369, 0380, 0386; Rastrow: col. 19, lines 20-52, col. 22, lines 3-40; Hildreth: paragraphs 0096-0097,0099-100, 0150, 0164-0169, figures 10-15).  

Regarding claim 5, limitations of non-transitory computer readable storage medium that correspond to the limitations of method in claims 1-3 are analyzed as discussed in the rejection of claims 1-3. Particularly, Dury in view of Hildreth and Rastrow discloses a non-transitory computer readable storage medium comprising instructions that, when executed by at least one processor, cause a computing device to: 
 	collect a stream of digital media comprising a digital video portraying a user while the user accesses one or more websites via a client device; and 
 	generate personalized digital content to provide for display to the user within the one or more websites based on the digital video portraying the user while the user accesses the one or more websites by: 
 analyzing the digital video utilizing a facial detection model (e.g., face expression/model) to identify characteristics of the user portrayed in the digital video and an object detection model (model of object such as body, arm, dog, remote control, etc.) to identify an object portrayed in the digital video (see for example, Hildreth: paragraphs 0096-0097,0099-100, 0150, 0164-0169, figures 10-15);
 utilizing a context-based digital content machine learning model to select a subset of digital content from a repository of digital content based on the identified characteristics of the user and the identified object portrayed in the digital video, wherein the context-based digital content machine learning model comprises a neural network trained to increase a machine learning training reward determined from a user response to proposed digital content based on training digital content, training user contexts comprising training user characteristics and training objects portrayed in training digital videos, and ground truth responses; and 
 while the user accesses the one or more websites:
 modifying the one or more websites to include the subset of digital content; and providing the modified one or more websites for display via the client device (see similar discussed in the rejection of claims 1-3 and include, but are not limited to, Dury: claim 28, figures 3a-4, 8-9, 16-21, 24B, 26A, 30, 33, paragraphs 0057, 0092, 0107-0108, 0124-0125, 0152, 0155, 0157, 0164, 0178, 0181-0182, 0185, 0194, 0201, 0205, 0228, 0244, 0250, 0290, 0375, 0386-0389; Hildreth: paragraphs 0006-0011, 0096-0097,0099-100, 0150, 0164-0169, figures 10-15; Rastrow: figures 13-14, col. 19, lines 20-42, col. 21, line 48-col. 22, line 65, col. 25, lines 1-16).  
Page 4 of 19 
Regarding claim 7, Dury in view of Hildreth and Rastrow discloses the non-transitory computer readable storage medium of claim 5, further comprising instructions that, when executed by the at least one processor, cause the computing device to analyzing the digital video utilizing the object detection model to identify the object portrayed in the digital video by analyzing the digital video utilizing the object detection model to identify a hand-held object held by the user (e.g., remote control device held/positioned  by the user) portrayed in the digital video while the user accesses the one or more websites (see include, but not limited to, Hildreth: figures 8-9, 11, 13-15, paragraphs 0007, 0078-0080, 0122-0124).  Page 6 of 19  

Regarding claim 11, Dury in view of Rastrow discloses the non-transitory computer readable storage medium of claim 5, wherein the stream of digital media further comprises audio content providing audio associated with the user while the user accesses the one or more websites, and further comprising instructions that, when executed by the at least one processor, cause the computing device to generate the personalized digital content by: 
 utilizing an audio detection model to identify additional characteristics of the user from the audio content (using audio analysis – see include, but are not limited to, Dury: figures 3d, 4, paragraphs 0178-0183); and
 utilizing the context-based digital content machine learning model to select the subset of digital content from the repository of digital content based on the additional characteristics of the user (see include, but are not limited to, Dury: figures 3d, 4, paragraphs 01710179-0183; Rastrow: figures 13-14, col. 19, lines 20-42, col. 21, line 48-col. 22, line 65, col. 25, lines 1-16; Hildreth: paragraphs 0129-0130).  

Regarding claim 12, Dury in view of Hildreth and Rastrow discloses the non-transitory computer readable storage medium of claim 5, further comprising instructions that, when executed by the at least one processor, cause the computing device to: generate a digital characteristics report based on the identified characteristics of the user from the digital video portraying the user while the user accesses the one or more websites via the client device; and while the user accesses the one or more websites, modify the one or more websites to further include the digital characteristics report based on the identified characteristics of the user from the digital video portraying the user while the user accesses the one or more websites via the client device (generate a report of statistics, metrics based on participants interactions based on characteristics of a user based on user expression, gesture, etc. describing the participant during the participant accesses one or more websites using browser via participant device and modifying/updating the one or more website with updated statistics, interactions while the participant accesses the one or more websites via a browser/screen – see include, but are not limited to, Dury: paragraphs 0152-0153, 0179-0184, 0192-0193,0197, 0219, 0386, figures 6A-6B, 12, 21, 30-31; Hildreth: figures 10-17) .  
Page 7 of 19  
Regarding claim 13, Dury in view of Hildreth and Rastrow discloses the non-transitory computer readable storage medium of claim 5, further comprising instructions that, when executed by the at least one processor, cause the computing device to: 
 	receive a manual input from the user via the client device while the user accesses the one or more websites (receive a manual input such as moving a cursor, click, etc.); and generate the personalized digital content (targeted, recommended or selected content based on participant selection/preference) by utilizing the context-based digital content machine learning model to select the subset of digital content from the repository of digital content based on the manual input from the user via the client device while the user accesses the one or more websites and the identified characteristics of the user from the digital video portraying the user while the user accesses the one or more websites via the client device and the object portrayed in the digital video – see include, but are not limited to, Dury: claim 28, paragraphs 0059, 0092, 0107-0108, 0124-0125, 0177-0184, 0290, figures 6A-6B, 12, 21, 30-31; Rastrow: figures 13-14, col. 19, lines 20-42, col. 21, line 48-col. 22, line 65, col. 25, lines 1-16; Hildreth: figures 10-15, paragraphs 0006-0011)  .  
Page 8 of 19  
Regarding claim 14, limitations of a system as claimed that correspond to the limitations of non-transitory computer readable medium as claimed in claim 5 are analyzed as discussed in the rejection of claim 5. Particularly, Dury in view of Hildreth and Rastrow discloses a system comprising: 
 	at least one processor; and at least one non-transitory computer readable storage medium storing instructions that, when executed by the at least one processor, cause the system to: 
 	collect a stream of digital media comprising a digital video portraying a user while the user accesses one or more websites via a client device; and 
 	generate personalized digital content to provide for display to the user within the one or more websites based on the digital video portraying the user while the user accesses the one or more websites by: 
 analyzing the digital video utilizing a facial detection model to identify facial characteristics of the user portrayed in the digital video;
 analyzing the digital video utilizing an object detection model comprising a neural network classifier to identify an object portrayed in the digital video;
 utilizing a context-based digital content machine learning model to select a subset of digital content from a repository of digital content based on the identified facial characteristics of the user and the identified object portrayed in the digital video, wherein the context-based digital content machine learning model comprises a reinforcement learning model trained to select digital content based on machine learning training rewards determined from user responses to provided digital content, training user context comprising training user characteristics and training objects portrayed in training digital videos, and ground truth responses; and while the user accesses the one or more websites:
 modifying the one or more websites to include the subset of digital content; and
 providing the modified one or more websites for display via the client device (see similar discussed in the rejection of claim 5 and include, but are not limited to, Dury: claim 28, figures 3a-4, 8-9, 16-21, 24B, 26A, 30, 33, paragraphs 0057, 0092, 0107-0108, 0124-0125, 0152, 0155, 0157, 0164, 0178, 0181-0182, 0185, 0194, 0201, 0205, 0228, 0244, 0250, 0290, 0375, 0386-0389; Rastrow: figures 13-14, col. 19, lines 20-42, col. 21, line 48-col. 22, line 65, col. 25, lines 1-16; Hildreth: paragraphs 0006-0011, 0096-0097,0099-100, 0150, 0164-0169).  

Regarding claim 15, Dury in view of Hildreth and Rastrow discloses the system of claim 14, further comprising instructions that, when executed by the at least one processor, cause the system to train the context-based digital content machine learning model by: 
 	utilizing the context-based digital content machine learning model to generate proposed digital content based on a training user context  (proposed digital content is read on targeted content, recommended content, or popular content, etc. – see include, but are not limited to, Dury: figures 3d, 4, 6a-6b, 12, 16-18, paragraphs 0059, 0073-0074, 0082, 0092, 0106, 0152, 0164, 0178-0182; Rastrow: col. 19, lines 20-42, col. 21, line 48-col. 22, line 65, col. 25, lines 1-16; Hildreth: paragraphs 0096-0097,0099-100, 0150, 0164-0169); 
 	identifying a machine learning training reward associated with the proposed digital content; and 
 	modifying the context-based digital content machine learning model based on the machine learning training reward (see similar discussion in the rejection of claim 14, figures 16-18, paragraphs 0073, 0152, 0178, 0263, 0265, 0277-0281, 0290, 0299; Hildreth: paragraphs 0096-0097,0099-100, 0150, 0164-0169).  

Regarding claim 16, Dury in view of Rastrow discloses the system of claim 14, wherein the facial characteristics of the user comprise at least one of an emotion of the user, a gender of the user, an age of the user, apparel of the user, or a gaze of the user (see include, but are not limited to, Dury: paragraphs 0164, 0176; Hildreth: figures 10-15, paragraphs 0006-0011).  

Regarding claim 17, Dury in view of Hildreth and Rastrow discloses the system of claim 14, wherein the object portrayed in the digital video comprises at least one of a hand-held object held by the user, a background object, an additional person, clothing, an animal, or a picture of the object (object such as user arm, chair, keyboard, or remote control, dog, background, etc. captured by camera, etc. – see include, but are not limited to, paragraphs 0064,0069, 0164, 0192; Hildreth: paragraphs 8-10, paragraphs 0006-0011, 0096, 0168).  
Page 10 of 19  
Regarding claim 18, Dury in view of Hildreth and Rastrow discloses the system of claim 14, wherein the stream of digital media further comprises audio content providing audio associated with the user while the user accesses the one or more websites, and further comprising instructions that, when executed by the at least one processor, cause the system to generate the personalized digital content by utilizing the context-based digital content machine learning model to select the subset of digital content from the repository of digital content based on additional characteristics of the user identified by analyzing the audio content (see similar discussion in the rejection of claim 11).  

Regarding claim 19, Dury in view of Hildreth and Rastrow discloses the system of claim 18, wherein the additional characteristics of the user comprise at least one of an emotion of the user or a tone of voice of the user (emotion of user such as happiness, excitement, etc. see include, but are not limited to, paragraphs 0074, 0124-0125, 0164, 0169, 0176; Hildreth: paragraphs 0129-0130).  

Regarding claim 20, Dury in view of Hildreth and Rastrow discloses the system of claim 14, further comprising instructions that, when executed by the at least one processor, cause the system to: generate a digital characteristics report based on the identified facial characteristics of the user from the digital video portraying the user while the user accesses the one or more websites via the client device; and while the user accesses the one or more websites, modify the one or more websites to further include the digital characteristics report based on the identified facial characteristics of the user from the digital video portraying the user while the user accesses the one or more websites via the client device (see similar discussion in the rejection of claim 12).

Claims 6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Dury et al. (US 20170006322) in view of Hildreth (US 20090133051) and Rastrow et al. (US 10339925) as applied to claim 1 above, and further in view of either Gordo Soldervila et al. (US 20180260415) or Berlin (US 20180041536) or Li et al. (US 20190258925(hereinafter referred to as Gordo/Berlin/Li).

Regarding claim 6, Dury in view of Hildreth and Rastrow discloses the non-transitory computer readable storage medium of claim 5, wherein the facial detection model comprises an attention controlled neural network trained based on image, characteristic attention projection (image or characteristic attention project such as eye gazing, focusing, attention statistics, audience size, etc. – see include, but are not limited to, Dury: paragraphs 0064, 0073-0074, 0069, 0164, 0169, 0192; Hildreth: paragraphs 0006-0011). However, Dury in view of Hildreth and Rastrow does not explicitly disclose image triplets, and a triplet-loss function.  
	Gordo/Berlin/Li discloses an attention controlled neural network trained based on an image triplets, and a triplet-loss function (see include, but are not limited to, Gordo: paragraphs 0013, 0015, 0023-0024, 0028; Berlin: figures 5-6, paragraphs 0016, 0018, 0032, 0034, 0036-0037; Li: paragraphs 0081, 0155).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify Dury in view of Hildreth and Rastrow with the teachings comprising network trained based on image triplets and a triplet-loss function as taught by Gordo/Berlin/Li in order to yield predictable result of optimizing the weights of the R-MAC presentation for the image retrieval task by using a triplet ranking loss (see for example, Gordo: paragraph 0013).

Regarding claim 8, Dury in view of Hildreth and Rastrow discloses the non-transitory computer readable storage medium of claim 5, further comprising instructions that, when executed by the at least one processor, cause the computing device to train the context-based digital content machine learning model by: 
 	utilizing the context-based digital content machine learning model to generate a predicted user result based on a first training user context and a first training digital content (predict user result such as future generation of responses, recommendation, targeted content, popularity, etc. based on collected participant’s interaction/selections -  – see include, but are not limited to, Dury: figures 3d, 4, 6a-6b, 12, 16-18, paragraphs 0059, 0073-0074, 0082, 0092, 0106, 0152, 0164, 0178-0182; Rastrow: col. 19, lines 20-42, col. 21, line 48-col. 22, line 65, col. 25, lines 1-16);
 	determining a change by comparing the predicted user result to a ground truth using a change function (analysis of the change in statistical information, selection); and 
 	modifying parameters of the context-based digital content machine learning model based on the determined change (change of interaction, audience size, popularity, etc. see include, but are not limited to, Dury: figures 3d, 4, 12, 20A-21, 29-31, paragraphs 0066, 0074, 0117, 0152, 0155, 0164, 0178, 0206, 0219, 0227, 0313, 0396; Rastrow: col. 19, lines 20-42, col. 21, line 48-col. 22, line 65, col. 25, lines 1-16; Hildreth: figures 7-15).  
	Dury in view of Hildreth Rastrow does not explicitly disclose the change comprises a loss and modifying based on the determined loss.
	Gordo/Berlin/Li discloses determining a loss using loss function and modifying parameter based on the determined loss (see include, but are not limited to, Gordo: paragraphs 0013, 0015, 0023-0024, 0028; Berlin: figures 5-6, paragraphs 0016, 0018, 0024, 0031-0032, 0034, 0036-0037; Li: paragraphs 0081, 0155).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify Dury in view of Hildreth and Rastrow with the teachings comprising determining a loss using loss function and modifying based on the determined loss as taught by Gordo/Berlin/Li in order to yield predictable result of optimizing the weights of the R-MAC presentation for the image retrieval task by using a loss function (see for example, Gordo: paragraph 0013).



Regarding claim 9, Dury in view of Hildreth, Rastrow and Gordon/Berlin/Li discloses the non-transitory computer readable storage medium of claim 8, wherein the characteristics of the user comprise a gaze of the user (eye tracking, eye movement of the user – see Dury: paragraphs 0164, 0187, 0374), and further comprising instructions that, when executed by the at least one processor, cause the computing device to generate the personalized digital content by:  
 	utilizing the facial detection model to identify a digital content element of the one or more websites associated with the gaze of the user; and 
while the user accesses the one or more websites, modifying the digital content element (see similar discussion in claim 14 and Dury: figures 3d, 12, 6a, 20a, paragraphs 0124, 0164, 0187, 0374; Gordo: paragraphs 0003, 0017; Hildreth: paragraphs 0006-0011, 0122-0124).  

Regarding claim 10, Dury in view of Hildreth and Rastrow discloses the non-transitory computer readable storage medium of claim 9, further comprising instructions that, when executed by the at least one processor, cause the computing device to generate the personalized digital content by: utilizing an audio detection model to identify a voice command from the user (voice or vocal input) while the user accesses the one or more websites; and while the user accesses the one or more websites, modifying the digital content element based on the voice command (see similar discussion in the rejection of claim 11 or 18, and include, but are not limited to, Dury: paragraphs 0064, 0088, 0122, 0169, 0171; Rastrow: col. 1, lines 6-23, col. 4, lines 7-21; Hildreth: paragraphs 0129-0130) 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mickelsen (US 20170264920) discloses apparatus, systems, and method for control of sporting event presentation based on viewer engagement.
Hildreth (US 20090027337) discloses enhanced camera-based input.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN SON PHI HUYNH whose telephone number is (571)272-7295.  The examiner can normally be reached on 9:00 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER M. GOODARZI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AN SON P HUYNH/           Primary Examiner, Art Unit 2426                                                                                                                                                                                             
January 14, 2021